Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 7 are finally rejected under 35 U.S.C. 103 as being unpatentable over Zackheim (2.860,773). Zackheim discloses an analogous packaging box for a roll-shaped material wound around a cylindrical core, the packaging box including a prism-shaped case body (described carton), and respective side surface portions (7-10 and 11-14) at both ends in an axial direction of the cylindrical core in the case body, the case body and the side surface portions being formed of a single sheet member (blank of Figure 1), the packaging box for the roll-shaped material comprising a holding unit (20, 20 and 25, 25) inserted into the cylindrical core of the roll-shaped material to hold the roll-shaped material within the case body, the holding unit comprises a plurality of holding unit portions (20, 20, 25, 25) each of which is connected to one of the plurality of side surface portions, with half of the plurality of holding unit portions comprises a recess portion (28 and/or 29) disposed next to the side surface portion that is connected thereto, wherein when the holding unit is inserted into the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
As to claim 2, Zackheim discloses the holding unit is integrally formed with the side surface portions of the single sheet member.
As to claim 5, Zackheim discloses each recessed portion comprising a straight line portion and an innermost arc portion. 
As to claim 7, the particular dimensions of the recessed portions are not disclosed by Zackheim, but the  particular dimensions does not render any new or unexpected result. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 8-9 and 12 are finally rejected under 35 U.S.C. 103 as being unpatentable over Zackheim in view of Hannen et al. (5,310,058). Zackheim has been described above. Zackheim discloses the holding unit as an integral or unitary element of the single sheet member. However, Hannen et al. disclose a holding unit (1) as a different body from the single sheet member of a box. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Nerwin v. Erlichman, 168 USPQ 177, 179.
As to claim 9, Zackheim discloses each recessed portion comprising a straight line portion and an innermost arc portion. 
As to claim 12, the particular dimensions of the recessed portions are not disclosed by Zackheim, but the  particular dimensions does not render any new or unexpected result. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 6 and 11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Zackheim as applied to claims 1 and 8 above, and further in view of Gerulski et al.. Gerulski et al. discloses the sheet member formed of cardboard (see column 4, lines 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sheet member of Zackheim from cardboard in the manner of Gerulski et al. as claimed, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. 

Claims 1-3 and 5-7 are finally rejected under 35 U.S.C. 103 as being unpatentable over Gerulski et al. (6,742,690) in view of Camillo et al. (4,817,796). Gerulski et al. disclose a packaging box for a roll-shaped material wound around a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
As to claim 2, in the combination Camillo et al. discloses the holding unit is integrally formed with the side surface portions of the single sheet member.
As to claim 3, the case body of Gerulski et al. is a rectangular parallelepiped, the holding unit of Camillo et al. comprises a pair of opposed portions of the holding unit, and the particular relative dimensions of the recessed portions does not render any new or unexpected result.  
As to claim 5, Camillo et al. discloses the recessed portion comprising a straight line portion and an innermost arc portion. 
As to claim 6, Gerulski et al. discloses the sheet member formed of cardboard (see column 4, lines 17-22). 
As to claim 7, the particular dimensions of the recessed portions does not render any new or unexpected result. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 
 
Claims 8-12 are finally rejected under 35 U.S.C. 103 as being unpatentable over Gerulski et al. (6,742,690) in view of Camillo et al. (4,817,796) and Hannen et al. Nerwin v. Erlichman, 168 USPQ 177, 179.
As to claim 2, in the combination Camillo et al. discloses the holding unit is integrally formed with the side surface portions of the single sheet member.
As to claim 3, the case body of Gerulski et al. is a rectangular parallelepiped, the holding unit of Camillo et al. comprises a pair of opposed portions of the holding unit, and the particular relative dimensions of the recessed portions does not render any new or unexpected result.  
As to claim 9, Camillo et al. discloses the recessed portion comprising a straight line portion and an innermost arc portion. 
As to claim 10, Gerulski et al. discloses the sheet member formed of cardboard (see column 4, lines 17-22).

As to claim 12, the particular dimensions of the recessed portions does not render any new or unexpected result. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 

Applicant’s arguments and amendments, filed March 2, 2022, with respect to the 112 grounds of rejection have been fully considered and are persuasive. These rejections have been withdrawn. 
Applicant’s amendments and arguments, filed March 2, 2022, with respect to the rejections of claims 1-3 and 5-12 under prior art have been fully considered and are persuasive with respect to the original grounds of rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of conventional obviousness and the newly applied combinations of the grounds of rejection. To basically modify the prior art by duplicating conventional elements or rendering such of two piece as opposed to unitary are considered within the level of ordinary skill in the art, and would fail to distinguish any new or unexpected result.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) .  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG